Citation Nr: 0303931	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-18 128 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hernia.  

2.  Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from January 1943 to 
February 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In January 2001, the veteran had a videoconference hearing 
before the undersigned veterans law judge.  38 U.S.C.A. 
§ 7107 (e) (West 2002).  

In May 2001, the Board remanded this matter to the RO for 
further development.  This case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  There is no current hernia disorder or any residuals 
thereof related to service.  

2.  A neck disorder was not incurred in service, and 
degenerative joint disease of the cervical spine did not 
develop within one year after the veteran separated from 
service.  


CONCLUSIONS OF LAW

1.  Service connection for a hernia is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  

2.  Service connection for a neck injury is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed claims for service 
connection in January 2000, and there is no issue as to 
provision of necessary form for that benefit.  In a letter 
dated in February 2000, VA informed the veteran of what was 
need to complete his application under then-existing law.  38 
U.S.C.A. § 5102(b) (West 2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA informed the veteran in the February 2000 letter that it 
would request and obtain VA medical records.  He was also 
informed that private medical records and government records 
may be requested and that an examination might be scheduled.  
The veteran was asked to furnish lay statements or medical 
evidence showing a diagnosis of a stomach or neck injury and 
evidence establishing that the disorders were incurred in or 
aggravated by service.  

In April 2001, VA informed the veteran of its and the 
veteran's responsibilities and duties in accordance with the 
VCAA.  VA indicated that it would get medical records, 
employment records, and records from Federal agencies.  In 
addition, VA informed the veteran that it had obtained 
treatment records from the VA facility in Tuskegee, Alabama.  
As to the veteran's responsibilities, he was asked to provide 
information so that the RO could request medical records 
pertinent to his claim.  

In the May 2001 Remand, the Board discussed the requirements 
of the VCAA and the development and evidence needed as 
required by the VCAA.  Specifically, the Board directed the 
RO to contact the veteran and have him provide more specific 
information as to his hernia surgery in service and identify 
health care providers who had treated him for hernia 
residuals or for residuals of an inservice neck injury since 
separation from service.  The RO was also directed to request 
private records for which the veteran provided releases, to 
obtain VA treatment records that were adequately identified, 
and obtain service clinical records adequately identified.  
Thus, the Board's remand informed the veteran of his 
responsibilities to provide information and evidence, and it 
informed him of what the RO would do to obtain necessary 
evidence.

In a letter dated in May 2001, pursuant to May 2001 Board 
remand, the RO told the veteran in more detail what evidence 
it would obtain and the evidence and information that the 
veteran was required to provide.  Specifically, the veteran 
was asked to provide the month, year, and place of his hernia 
operation so that VA could obtain those records.  

In a letter dated in January 2002, VA informed the veteran 
that it needed specific dates of treatment that the veteran 
had received at Central Alabama's Veteran's Healthcare 
System.  A report of contact dated in September 2002 shows 
that several attempts were made to contact the veteran to 
obtain specific treatment dates at the VA medical facility in 
Tuskegee, Alabama.  In a letter dated in September 2002, the 
veteran was again asked for the treatment dates at the VA 
medical facility in Tuskegee, Alabama.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claims 
and of the respective responsibilities of the veteran and VA 
in obtaining evidence.  38 U.S.C.A. § 5103(a); Quartuccio, 16 
Vet. App. at 187.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
has requested and received VA treatment records and Surgeon 
General Office records dated in February 1945.  The RO 
requested service clinical records in response to the Board's 
remand, and was advised that service clinicals were likely 
destroyed by fire.  However, close review of the veteran's 
claims file shows that the RO had already received service 
clinical records in 1955.  Accordingly, it appears that all 
service medical and clinical records that are available have 
been obtained.  Such VA medical records as are available have 
been obtained.  The veteran responded to a request for 
information about private treatment by stating that the 
doctor who had treated him died in the 1960s, and the records 
were not available.  He indicated that all of his treatment 
was provided at VA facilities.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  
In that connection, examinations are not necessary in this 
matter.  There is no medical evidence of the veteran having 
incurred a neck injury or hernia during service, and there is 
no evidence of a current hernia disorder.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO. 


II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Hernia

The veteran asserts that he is entitled to service connection 
for a hernia.  The veteran maintains and testified that he 
injured himself aboard ship at sea while lifting stretchers 
and underwent a hernia operation at a service facility.  The 
veteran's service personnel records show that he was a 
medical technician and that he served outside the U.S. in the 
European, African, Middle East theatre of operations a total 
of 508 days.  His assertion of having injured himself lifting 
stretchers is consistent with the type of service he 
performed.

However, his service medical and clinical records, including 
the report of a February 1946 separation examination, are 
negative for complaints, findings, treatment, or a diagnosis 
of any injury incurred lifting stretchers, including a hernia 
or a stomach disorder associated with a hernia.  The one 
hospitalization shown in the veteran's service clinical 
records was in February 1945 for mumps.  A Surgeon General's 
Report fails to show any other hospitalization of the 
veteran.

Moreover, there is no post service medical evidence of a 
current hernia disorder.  The report of a VA examination 
dated in August 1983 shows that there was a nine inch right 
subcostal scar of cholecystectomy, no ventral hernia, no 
organ enlargement, mass or tenderness or other scars.  There 
was no diagnosis pertaining to a hernia or any residuals 
thereof.  Subsequent medical records are negative for 
findings of a hernia or residuals thereof.  In the absence of 
a current disability associated with a hernia, service 
connection is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Moreover, there are no residuals of a 
hernia disorder related to service.  




B.  Neck Injury

The veteran asserts that he is entitled to service connection 
for a neck injury.  The veteran testified that he injured his 
neck during service.  

Although the veteran asserts an injury to his neck during 
service, there is no medical evidence of service incurred 
neck injury.  When the veteran separated from service in 
February 1946, no musculoskeletal defects were registered.  
In addition, a Surgeon General's Report is negative for 
treatment of any neck-related injuries.  The record shows 
that the veteran was treated for bilateral mumps in February 
1945.  

A report from the Southern Center for Orthopedics (SCFO) 
dated in March 2000 reflects that the veteran was seen for 
neck and back pain.  The examiner noted that the veteran had 
a service connected injury to his neck that occurred in 1944.  
The veteran indicated that he had surgery on his neck during 
that time, but he did not know what type.  The veteran was 
diagnosed as having degenerative arthritis of the cervical 
spine.  

A VA outpatient treatment record dated in January 1999 
reflects that the veteran had surgery of the cervical spine 
in 1944.  In April 2000, it was noted that the veteran was 
status post cervical fusion.  Degenerative joint disease and 
arthritis were noted.  

Although the veteran has a degenerative joint disease of the 
cervical spine, there is no medical evidence associating the 
disorder with service.  The report of the March 2000 SCFO 
evaluation and the VA treatment records reflect that the 
veteran reported a cervical spine injury during service.  
Those entries cannot serve to prove that the veteran's 
cervical spine disorder is related to service in that the 
examiners entered those notations as medical histories 
provided by the veteran.  To the extent that clinical reports 
based a finding on a recitation by the appellant of his own 
medical history or his own beliefs, the information is not 
probative evidence as to the etiology of the disorder.  
LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  In the 
absence of a medical opinion associating the veteran's 
cervical spine disorder to service, service connection is not 
warranted on a direct basis.  

Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  In this 
matter, the record reflects that the veteran was first 
diagnosed as having the degenerative arthritis of the 
cervical spine in March 2000, many years after he separated 
from service.  Therefore, he is not entitled to service 
connection on a one-year presumptive basis.  

C.  Conclusion

The Board has considered the veteran's testimony.  The Board 
has also considered the January 2001 affidavit provided by 
the veteran and witnessed by F.W. wherein it is asserted that 
the veteran developed and was treated for a hernia during 
service.  Generally, a lay person is capable of opining only 
with respect to his or her symptoms; a lay person may not 
opine on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), see also 38 C.F.R. § 3.159(a)(2) (2002) 
(competent lay evidence is that which does not require 
specialized education, training, or experience, provided by a 
person who has knowledge of facts or circumstances and 
conveying matters that can be observed and described by a lay 
person); 38 C.F.R. § 3.159(a)(1)) (competent medical evidence 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The veteran was a medical 
technician in service, and thus has some medical experience 
and training, but there is no evidence that it was of a level 
of training that qualifies him to diagnose disorders.  
Furthermore, his testimony as to the reason for his 
hospitalization in February 1945 is directly and convincingly 
controverted by the service clinical records and SGO report.  
It was not for a hernia.  The medical evidence, furthermore, 
does not establish that the veteran has a current hernia 
disorder or any residuals thereof related to service, and 
there is no competent medical evidence that links the 
veteran's cervical disorder to service.  

The same may be said for the neck injury.  There is no 
service medical evidence that the veteran had a neck injury 
or neck surgery in service.

The preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for hernia and 
for a neck injury.  Because the evidence is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 


ORDER

Service connection for residuals of a hernia is denied.  

Service connection for residuals of a neck injury is denied.   



	                        
____________________________________________
	J. SHERMAN ROBERTS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

